Citation Nr: 1818164	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected residuals of arthroplasty, left second toe.

2. Entitlement to a compensable disability rating prior to March 9, 2011, in excess of 30 percent from March 9, 2011 to December 18, 2015, and in excess of 50 percent thereafter, for service-connected muscle contraction headaches.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1990. He served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the St. Petersburg, Florida, Regional Office (St. Petersburg RO), and a January 2017 rating decision issued by the Louisville, Kentucky, Regional Office (Louisville RO) of the Department of Veterans Affairs (VA).

In July 2014, the Board remanded the case to the Louisville RO for further development. The Board referred the issue of entitlement to one a temporary total rating for convalescence pursuant to 38 C.F.R. §4.30 (2017). However, to date, the record does not contain evidence that the AOJ has taken any action to adjudicate the issue of temporary total rating for convalescence. The issue is, again, referred to the AOJ for appropriate action. See 38 C.F.R. § 19.9(b) (2017).

In August 2017, the Board remanded the case to the Louisville RO to clarify with the Veteran and his representative as to which issues were still on appeal before the Board, and to schedule a Travel Board hearing. The Louisville RO determined that the current issues on appeal were 1) entitlement to increased evaluation for residuals of an arthroplasty of the left second toe which was at zero percent, 2) entitlement to increased evaluation for muscle contraction headaches which was at zero percent prior to March 9, 2011, 30 percent, thereafter and prior to December 18, 2015, and 50 percent on and after December 18, 2015, and 3) entitlement to TDIU. 

The Veteran appeared and testified at a Video Conference hearing before the undersigned Veterans Law Judge in November 2017. A transcript of that hearing has been associated with the claims file.

The issues of entitlement to a non-initial compensable evaluation for residuals of arthroplasty of the left second toe and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Louisville RO.


FINDINGS OF FACT

1. Prior to March 9, 2011, the Veteran's service-connected muscle contraction headaches more nearly approximated a disability occurring with less frequent attacks, but not migraines with characteristic prostrating attacks averaging one in 2 months over the last several months. 

2. Beginning on March 9, 2011, resolving all doubt in favor of the Veteran, the service-connected muscle contraction headaches were manifested by migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1. Prior to March 9, 2011, the criteria for a compensable disability rating for muscle contraction headaches have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.124a, Diagnostic Code 8100 (2017).

2. On and after March 9, 2011, a disability rating of 50 percent, but no higher, for service-connected muscle contraction headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.124a, Diagnostic Code 8100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated September 2007. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. 

The Veteran was also afforded VA examinations in October 2007, March 2011, and December 2015. The Board finds that the VA examinations in this case are adequate, as they fully address the rating criteria that are relevant to rating the disability in this case. These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a) (2017). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995). Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.

The Board finds compliance with the Board's prior remand directives. The August 2017 Board remand requested that the RO clarify with the Veteran if he intended to withdraw any issues on appeal, and to schedule the Veteran for a Board hearing for any issues remaining on appeal. The Louisville RO completed both remand directives and a November 2017 video conference hearing was held to address the current issues on appeal before the Board. 

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ). A VLJ who chairs a hearing must fulfill two duties: (1) duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). At the Board hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that the VLJ complied with the duties set for in 38 C.F.R. § 3.103 (c)(2) (2017). There has been no allegation to the contrary. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999). In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings). When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed. Hart, 21 Vet. App. at 509.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diagnostic Code 8100 provides for a noncompensable rating for migraines with less frequent attacks. A 10 percent disability rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do no define "prostrating." "Prostration" is defined as extreme exhaustion or powerlessness. See Dorland's Illustrated Medical Dictionary at 1531 (32nd ed. 2012). In addition, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law. "Productive of" can either have the meaning of "producing" or "capable of producing." See Pierce v. Principi, 18 Vet. App. 440, 445 (2004). Thus, migraines need not actually produce severe economic inadaptability to warrant the 50 percent rating. See Pierce, 18 Vet. App. at 445-46. "Economic inadaptability" also does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU. See Pierce, 18 Vet. App. at 446; 38 C.F.R. § 4.16 (2017). The Board notes, however, that migraines must be, at a minimum, capable of producing severe economic inadaptability.

At the outset, the Board notes that the Veteran is competent to report symptoms of headaches that require medication, including pain, frequency of episodes of migraine headaches, and the severity of the migraines as these symptoms are observable and within the realm of his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). In addition, he is competent report the number of days he has missed work due to the symptomatology of his migraine headaches. The Board finds no reason to doubt the credibility of these statements.

A. Evaluation prior to March 9, 2011

An October 2007 VA examination was conducted. The examiner, after reviewing the Veteran's C-file and medical records, noted that the Veteran averaged one migraine headache per month during the prior 12 months. The examiner also documented that headaches lasted from one to two days and that the Veteran used Excedrin-Migraine to treat the condition. The examiner noted that the attacks were not prostrating and that ordinary activity was possible during the duration of the headache. The examiner concluded that there were no significant effects on the Veteran's usual occupation and that the headaches had at most mild effects on certain daily activities. 

A November 2009 VA neurology clinic note noted that the Veteran reported having some increase in headache and tingling; however, the Veteran also reported that he had been out of medication for the prior three to four weeks. The neurology clinic note further documented that Lamictal was restarted the prior week, that there was an improvement in the Veteran's symptoms, and that he had no new complaints. The examining physician remarked that the Veteran's pain and headaches were well controlled on Lamictal and that the current dose of Lamictal was to be continued.

A December 2009 VA optometry note indicated that the Veteran had been experiencing some headaches lately, but the Veteran was unsure whether his glasses were causing the problem.

An April 2010 VA neurology note documented that the Veteran had been placed on Elavil for headaches which he described as pulsating, usually occurring in left forehead and radiating to left side of face and behind ear, with associated photophobia and occasional nausea. The Veteran reported that these headaches were similar to the migraines he experienced in the service, with an earlier sensation of pain and drawing of left eye, but that it was not occurring then; the Veteran further reported that since starting Elavil, the Veteran's headache frequency has dramatically reduced and that he had had no headaches since the last office visit until the morning of the current VA neurology clinic note. The Veteran reported that the intensity of his typical headache was a five out of 10 and he did not experience associated nausea or vomiting. The Veteran reported only having one headache in the past three months. The Veteran did not report any impact on his ability to work or other limitations on his daily activities due to his headaches.

An October 2010 VA neurology clinic physician note documented that the Veteran continued to have about one headache per week, involving left sided face pain and difficulty thinking due to pain; however the Veteran reported that it was the overall best control he has had. The Veteran did not describe any other accompanying symptoms or concerns.

On review of the evidence, the Board finds that the Veteran's migraine headaches have not been productive of characteristic prostrating attacks. The Board has considered the Veteran's lay statements regarding the frequency and severity of his migraines and finds that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). However, the medical and lay evidence of record establishes that, while the Veteran has averaged one migraine per month for the preceding one year as of the October 2007 VA examination, the migraine headaches were not debilitating, he was able to maintain ordinary functioning, and they did not present with characteristic prostrating attacks.  See October 2007 VA examination report.  Significantly, the Veteran did not contend otherwise and he did not indicate that he experienced such attacks.  Moreover, VA neurology clinic notes between November 2009 and October 2010 show that the Veteran's headaches were well controlled after starting Lamictal and that the frequency and intensity of the headaches were dramatically reduced. The Veteran also reported in October 2010 to a VA neurology physician that it was the best control he has had of his headaches. Accordingly, the Board finds that a compensable rating is not warranted for the service-connected muscle contraction headaches as the Veteran's headaches were not productive of characteristic prostrating attacks averaging one in two months over the last several months.

B. Evaluation prior to December 18, 2015

During a March 2011 VA examination, the Veteran reported that his headaches had worsened in the past one to two years. He stated that he used to have headaches about once per week, but now the frequency has increased to about three times per week. He described the pain as being on the left side of his head and associated with nausea and photophobia. The Veteran further stated that he experienced tightness in his left eye muscle, causing him to squint and caused him trouble with depth perception, concentration, and focus. He reported that his inability to concentrate had affected his work and caused him to make significant mistakes. The Veteran also reported that he had lost a significant amount of time at work, roughly 26 weeks of work in the prior 12-month period, due to symptoms and frequency of headaches. The headaches usually interfered with his ability to sleep. The Veteran further reported that about three times per year, he would have a headache so severe that it would cause him pain throughout the entire head, with severe photophobia with nausea, and left facial numbness. During these occurrences, the Veteran had to stay in bed in a dark room and was unable to function for about a day. 

The examiner noted that the Veteran reported having weekly migraine headaches for the past 12 months, but that less than half of the attacks were prostrating. The duration of the headaches lasted one to two days and the Veteran is continually treated with medication. The examiner further noted that the headaches had some effect on the Veteran's usual occupation by requiring him to be assigned different duties, increased tardiness, and increased absenteeism.  The Veteran's occupational activities were also noted to have been impacted, resulting in memory loss, decreased concentration, difficulty following instructions, vision difficulty, lack of stamina, and pain. 

A May 2011 VA neurology note noted that the Veteran reported continuing to have headaches with left facial pain two to three times per week, but that they have been tolerable. The Veteran reported that he would generally just rest or stop what he was doing. He reported occasionally feeling like he is in a fog during a headache. In an August 2012 the Veteran reported during a VA neurology examination that he had migraines once a month and that he would need to go to a dark room and sleep. He would also have slight photo and sound sensitivities during these times. A September 2012 VA hematology/oncology note indicated the Veteran's only complaint was an occasional headache. In VA primary care notes dated April 2015 and October 2015, the Veteran reported that his chronic headaches were well controlled on his current medication regime and that he had no new complaints. 

Resolving all doubt in favor of the Veteran, the service-connected disability manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 
AT the March 2011 VA examination, the Veteran reported that his headaches occurred about three times per week. He described the pain as being on the left side of his head and associated with nausea, photophobia, and tightness in his left eye muscle, causing him to squint and caused him trouble with depth perception, concentration, and focus. He reported that his inability to concentrate had affected his work and caused him to make significant mistakes. The Veteran also reported that he had lost a significant amount of time at work, roughly 26 weeks of work in the prior 12-month period, due to symptoms and frequency of headaches. The headaches usually interfered with his ability to sleep. The Veteran further reported that about three times per year, he would have a headache so severe that it would cause him pain throughout the entire head, with severe photophobia with nausea, and left facial numbness. During these occurrences, the Veteran had to stay in bed in a dark room and was unable to function for about a day.  The Veteran's headaches are squarely in between the 30 percent of headaches once per month and headaches that are very frequent.  There is no doubt, however, that the headaches are capable of producing severe economic inadaptability, particularly considering the Veteran' reported missing half a year of work due to his headaches.  Accordingly, and resolving all doubt in favor of the Veteran, the Board finds that his symptoms more nearly approximated a 50 percent evaluation.  No higher evaluation, however is warranted, as this is the highest scheduler evaluation provided.  

C. Evaluation on and after December 18, 2015

Beginning December 18, 2015, the Veteran has been in receipt of a disability rating of 50 percent for muscle contraction headaches under Diagnostic Code 8100, which is the highest schedular rating available. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

A December 2015 VA examination was provided. At that time, the examiner noted that the Veteran experienced prostrating attacks of migraines about once a month for the last several months. The VA examiner also opined that the Veteran experienced very prostrating and prolonged attacks of migraines pains productive of severe economic inadaptability. The examiner stated that when the Veteran's headache condition is active, the Veteran would have some difficulty concentrating on his mechanical repair tasks and on occasion would miss work due to his active headaches. However, when the Veteran's headache condition is not active, the Veteran's headache condition would have no impact. When active, the Veteran's muscle contraction headaches would have mild impact to both gainful physical and sedentary occupation due to inability to fully concentrate.

In an April 2017 VA primary care progress note, the Veteran reported that his headaches have become more frequent and intense over the past four to five months in spite of his current medicine regime. The physician noted that the Veteran's chronic migraine headaches were no longer controlled on his current medicine and neurology would be reconsulted for recommendations. 

At a November 2017 Board hearing, the Veteran testified that he experienced headaches that caused him to lack focus and experience confusion, disrupted his sleep with pain, numbed the side of his face, and distorted his vision at least once a week. He further testified that he experienced other kinds of headaches about two to three times per week that caused him to lose focus and concentration and brought about sensitivity to light and nausea. The Veteran reported that he has become frustrated with the headaches because they have made him double check his work all the time which caused him to take twice as long to do his normal work tasks. He further testified that the nature of his employment afforded him the flexibility to miss time off work due to his condition. 

The Board notes that the Veteran is currently in receipt of the maximum schedular evaluation for his muscle tension headaches, and has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's headaches, but finds that no other diagnostic code is more appropriate for rating the Veteran's disability.  Therefore, a higher rating is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable disability rating prior to March 9, 2011 is denied. 

A disability rating of 50 percent, but no higher, prior to December 18, 2015 is granted.

A disability rating in excess of 50 percent after December 18, 2015 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Remand is required for an adequate VA examination to determine the residuals of an arthroplasty of the left second toe. Where the record does not adequately reveal the current state of the disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A December 2015 VA examination was conducted. During the examination, the VA examiner diagnosed metatarsalgia, hammertoes, and residuals arthroplasty left 2nd toe. The examiner also noted the presence of flat foot (pes planus), Morton's Neuroma, and hallux valgus. (The Board notes that hallux valgus has been service-connected and is not discussed further herein).  He further noted that arthritis was not present. The examiner opined metatarsalgia was present, but was directly due to Morton's neuroma condition which was excised in 2014 and was not directly, secondarily nor aggravated by the Veteran's residuals of the left toe arthroplasty condition. The examiner similarly concluded that the Veteran's diagnosis of 4th toe hammertoe was a completely and wholly independent condition from the 2nd toe residual of arthroplasty and bore no proximal nor causal relationship to and was not directly, secondarily nor aggravated by the Veteran's residuals of left toe arthroplasty.  The examiner provided no supporting explanation for those conclusions and did not address pes planus.

As the matter of entitlement to a TDIU is inextricably intertwined with the above-discussed issues on appeal, adjudication of that matter will be deferred until further development of the inextricably intertwined issues is completed. See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of residuals of arthroplasty of left second toe. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner is asked to respond to the following:

(a) Does the Veteran have a currently diagnosed left foot or toe disability? 

If metatarsalgia, hammertoes, residuals arthroplasty left 2nd toe, flat foot (pes planus), or Morton's Neuroma are not diagnosed, please address the December 2015 VA examination noting these conditions. 

If arthritis is not diagnosed, please address the October 2007 diagnosis of post-surgical scarring (removal of melanoma) of toe with underlying arthritis. 

(b) For each currently diagnosed left foot or toe disability, the examiner must opine whether the diagnosed disability is a residual of arthroplasty of left second toe, or is caused or aggravated by the service-connected residuals of arthroplasty of left second toe.

(c) For each currently diagnosed left foot or toe disability that is identified as a residual of arthroplasty of left second toe, or that is caused or aggravated by the service-connected residuals of arthroplasty of left second toe, the examiner must report the nature and severity of the disabilities' symptoms.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


